The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  July 8, 2021

                                2021COA92

No. 17CA1449, People v. Landis — Criminal Law — Sentencing
— Sex Offender Intensive Supervision Probation; Constitutional
Law — First Amendment — Freedom of Speech

     A division of the court of appeals holds that the conditions of

defendant Christopher David Landis’s sentence to sex offender

intensive supervision probation (SOISP) restricting his use of the

internet and social media did not violate the Colorado statutory

scheme or his constitutional rights to free speech under the United

States and Colorado Constitutions. In doing so, the division holds,

as a matter of first impression in Colorado, that the United States

Supreme Court’s decision in Packingham v. North Carolina, 582 U.S.

___, 137 S. Ct. 1730 (2017), does not apply to conditions restricting

internet and social media use of a sentence to SOISP that a

defendant is still serving.
COLORADO COURT OF APPEALS                                          2021COA92


Court of Appeals No. 17CA1449
Mesa County District Court No. 17CR296
Honorable Valerie J. Robison, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Christopher David Landis,

Defendant-Appellant.


                            SENTENCE AFFIRMED

                                  Division IV
                        Opinion by JUDGE DAVIDSON*
                        Furman and Pawar, JJ., concur

                            Announced July 8, 2021


Philip J. Weiser, Attorney General, Gabriel P. Olivares, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Jeanne Segil, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    Defendant, Christopher David Landis, appeals his

 probationary sentence for attempted sexual assault on a child. He

 contends that the conditions of his probation restricting his use of

 the internet and social media violate (1) the governing Colorado

 statutory scheme and (2) his rights to free speech under the United

 States and Colorado Constitutions. While we fully acknowledge

 that, to date, the internet has become one of the most important

 places, if not the most important place, for people to exchange views

 and ideas, under the circumstances here, we disagree with both of

 Landis’s contentions. Accordingly, we affirm.

                           I.   Background

¶2    According to the affidavit of probable cause for arrest, Landis

 sexually assaulted his stepdaughter when she was ten years old.

 The evidence included his admission to police that he touched the

 victim’s vagina and breasts.

¶3    The prosecution charged Landis with sexual assault on a child

 and sexual assault on a child by one in a position of trust. He

 pleaded guilty to an added count of attempted sexual assault on a

 child, and the original charges were dismissed. The parties

 stipulated to a sentence to probation.


                                   1
¶4    At the sentencing hearing, the prosecutor agreed with the

 recommendation in the presentence investigation report that the

 district court sentence Landis to sex offender intensive supervision

 probation (SOISP) and require him to comply with (1) the standard

 “Additional Conditions of Probation for Adult Sex Offenders” (the

 standard conditions) and (2) the recommendations in the sex offense

 specific evaluation (SOSE).

¶5    However, Landis argued, among other things, that he should

 not be required to comply with the two standard conditions

 prohibiting use of the internet and social media without prior

 approval from his probation officer. He emphasized that he is

 required to use the internet in his ongoing employment at an

 electronics installation company. He also argued that the

 conditions violate his constitutional rights based on Packingham v.

 North Carolina, 582 U.S. ___, 137 S. Ct. 1730 (2017) (invalidating

 statute creating new felony offense for violation of post-custodial

 restrictions on sex offender access to social media).

¶6    The district court sentenced Landis to seven years of SOISP.

 As for the two standard conditions restricting use of the internet

 and social media, the court required Landis to comply with those


                                   2
conditions but modified them to allow for such use required by his

employment at the electronics installation company. Specifically,

the modified conditions at issue read (with the modifications in bold

typeface) as follows:

           22. You shall not be allowed to subscribe to
           any internet service provider, by modem, LAN,
           DSL, or any other avenue (to include, but not
           limited to, satellite dishes, PDAs, electronic
           games, web televisions, internet appliances
           and cellular/digital telephones) and shall not
           be allowed to use another person’s internet or
           use the internet through any venue until
           approved by the supervision team, with the
           exception of use through employment for
           [the electronics installation company].
           When access has been approved (including
           access through [the electronics installation
           company]), you agree to sign, and comply
           with, the conditions of the “Computer Use
           Agreement” – JDF321P. Additionally, you will
           allow your probation officer, or other person
           trained, to conduct searches of computers or
           other electronic devices used by you. This
           includes the computer usage during
           employment with [the electronics
           installation company]. The person
           conducting the search may include a
           non-judicial employee and you may be
           required to pay for such a search.

           ....

           28. You shall not utilize, by any means, any
           social networking forums offering an
           interactive, user-submitted network of friends,


                                  3
             personal profiles, blogs, chat rooms or other
             environment which allows for real-time
             interaction with others, except under
             circumstances approved in advance and in
             writing by the probation officer in consultation
             with the community supervision team. The
             only exception authorized by the Court at
             the time of sentencing was through
             employment with [the electronics
             installation company]. This exception does
             not preclude additional exceptions that
             may be authorized by the probation officer
             in consultation with the community
             supervision team.

                     II.   Landis’s Statutory Claim

¶7    Landis contends that the district court abused its discretion

 by imposing the probation conditions at issue because they are not

 reasonably related to his rehabilitation and the purposes of

 probation under section 18-1.3-204(2)(a)(XV), C.R.S. 2020. We

 disagree.

              A.   Applicable Law and Standard of Review

¶8    Probation is “a privilege, not a right.” People v. Smith, 2014

 CO 10, ¶ 8. It is an alternative to prison and is intended to be

 rehabilitative. See § 18-1.3-104(1)(a), (b), C.R.S. 2020; Smith, ¶ 8.

 If an offender seeks a probationary sentence as an alternative to




                                    4
  prison, he or she must accept the district court’s conditions for

  probation. Smith, ¶ 8.

¶9     Section 18-1.3-204(2) lists the various conditions of probation

  that a district court may impose, which includes a catchall for “any

  other conditions reasonably related to the defendant’s rehabilitation

  and the purposes of probation.” § 18-1.3-204(2)(a)(XV).

¶ 10   The parties agree that the following five factors are relevant in

  determining whether the probation conditions at issue are

  reasonably related to Landis’s rehabilitation and the purposes of

  probation: (1) whether the conditions are reasonably related to the

  underlying offense; (2) whether the conditions are punitive to the

  point of being unrelated to rehabilitation; (3) whether the conditions

  are unduly severe and restrictive; (4) whether the defendant may

  petition the court to lift the conditions temporarily when necessary;

  and (5) whether less restrictive means are available. See People v.

  Brockelman, 933 P.2d 1315, 1319 (Colo. 1997).

¶ 11   “[A district] court has broad discretion to impose whatever

  [probation] conditions it considers appropriate” in any given case.

  Smith, ¶ 9; see also § 18-1.3-202(1)(a), C.R.S. 2020 (A district court

  may grant a defendant probation “upon such terms and conditions


                                    5
  as it deems best.”); § 18-1.3-204(1)(a) (“The conditions of probation

  shall be such as the court in its discretion deems reasonably

  necessary.”).

¶ 12   We review the district court’s decision for an abuse of

  discretion. See Brockelman, 933 P.2d at 1319 (“[T]he applicable

  standard of review . . . requires an abuse of discretion by the trial

  court to occasion any modification of the trial court’s [conditions of

  probation].”); cf. People v. Cooley, 2020 COA 101, ¶ 26 (“We

  consider de novo whether a probation condition is constitutional or

  statutorily authorized.”) (emphasis added).

                        B.    Brockelman Factors

¶ 13   We conclude from our evaluation of the five Brockelman

  factors that the probation conditions at issue restricting Landis’s

  use of the internet and social media are reasonably related to his

  rehabilitation and the purposes of probation.

¶ 14   First, the conditions are reasonably related to Landis’s

  underlying offense. To be sure, Landis did not use the internet in

  attempting to sexually assault his stepdaughter. However, he

  engaged in sexual conduct with a child, and it was reasonable to

  place restrictions on Landis’s use of a medium that easily can be


                                     6
used to facilitate contact with children. See United States v.

Edwards, 813 F.3d 953, 969 n.11 (10th Cir. 2015) (“Computers and

internet connections have been characterized elsewhere as tools of

the trade for those who sexually prey on children.” (quoting United

States v. Colbert, 605 F.3d 573, 578 (8th Cir. 2010))); United States

v. Robertson, 350 F.3d 1109, 1113 (10th Cir. 2003) (“[C]yberspace

provides an increasingly common and effective medium by which

would-be sexual predators can contact minors.”); see also People v.

Crabtree, 37 N.E.3d 922, 927 (Ill. App. Ct. 2015) (“[A]lthough [the]

defendant’s crime did not include use of a computer or a social

networking website, it involved the sexual abuse of a young girl.

Thus, the conditions of probation [restricting his use of a computer]

appear reasonably related to the goals of deterrence, protection of

the public, and rehabilitation of [the] defendant.”); McVey v. State,

863 N.E.2d 434, 450 (Ind. Ct. App. 2007) (where the defendant was

convicted of child molesting, the court held that a probation

condition restricting his internet access was reasonable — despite

the fact that his offense did not involve the use of a computer —

because “accessing prohibited material is easily accomplished with

a computer, and for that reason computer access would provide a


                                   7
  temptation of such a magnitude that exposure to it would not be in

  the best interest of [the defendant’s] rehabilitation. This is so

  because the internet defies boundaries and offers unlimited access

  to people, including children.”) (citation omitted).

¶ 15   Notably, according to the SOSE, objective testing indicated

  that Landis’s highest sexual interest is toward juvenile females. It

  also concluded that he was in high denial regarding his offense.

  The SOSE recommended that he be “monitored carefully while in

  the community” and “not have contact with [the victim] or with

  anyone younger than 18.” See People v. Devorss, 277 P.3d 829, 837

  (Colo. App. 2011) (“By prohibiting unapproved contact with an

  underage child, a sex offender learns to avoid situations that may

  lead to inappropriate and unlawful conduct.”).

¶ 16   Regarding the second and third Brockelman factors, the

  conditions at issue are not punitive to the point of being unrelated

  to rehabilitation and are not unduly severe and restrictive.

  Significantly, this was not a standard sentence to probation.

  Landis is sentenced to sex offender intensive supervision probation.

  Defendants serving an SOISP sentence are subject to “severely

  restricted activities” and “receive the highest level of supervision


                                     8
  that is provided to probationers.” § 18-1.3-1007(2), C.R.S. 2020;

  see also McKune v. Lile, 536 U.S. 24, 32-33 (2002) (“Sex offenders

  are a serious threat in this Nation. . . . When convicted sex

  offenders reenter society, they are much more likely than any other

  type of offender to be rearrested for a new rape or sexual

  assault. . . . States thus have a vital interest in rehabilitating

  convicted sex offenders.”); see generally People v. Manaois, 2021 CO

  49, ¶¶ 35-40 (discussing the special nature of sex offender

  sentencing, including SOISP’s rigorous treatment and supervision

  requirements).

¶ 17   The General Assembly has given the Sex Offender

  Management Board (SOMB) authority to “develop, implement, and

  revise, as appropriate, guidelines and standards to treat adult sex

  offenders.” § 16-11.7-103(4)(b), C.R.S. 2020. The probation

  conditions at issue were based on the then-applicable standard

  “Additional Conditions of Probation for Adult Sex Offenders,” which

  the SOMB determined were appropriate for sex offenders sentenced

  to SOISP at that time.

¶ 18   Further, the conditions are not unduly severe and restrictive

  because the district court specifically authorized Landis to use the


                                      9
  internet and social media as required by his employment at the

  electronics installation company.

¶ 19   As to the fourth Brockelman factor, Landis retains the right to

  ask the district court to modify the conditions in the future. See

  § 18-1.3-204(4)(a). Even more significantly, the probation

  conditions at issue specifically envision that Landis’s probation

  officer and the rest of his supervision team will tailor the conditions

  to Landis’s circumstances. For example, condition number 22

  provides that Landis will not be allowed to use the internet “until

  approved by the supervision team,” and that Landis is required to

  comply with the Computer Use Agreement “[w]hen access has been

  approved.” See United States v. Koch, 625 F.3d 470, 482 (8th Cir.

  2010) (upholding a supervised release condition restricting the

  defendant’s computer and internet use “because the restriction is

  not a complete ban. [The defendant] is permitted to use a computer

  and the internet with prior approval from a probation officer.”); cf.

  People v. Lientz, 2012 COA 118, ¶ 26 (distinguishing cases that

  included an outright ban on intimate relationships that did not

  allow for modification by the defendant’s probation officer or




                                      10
  treatment provider). As the Fifth Circuit explained in United States

  v. Miller,

               [t]he district court’s restrictions . . . permit
               flexibility by allowing the probation officer to
               consider all the circumstances, including [the
               defendant’s] needs for computer and Internet
               access and alternatives that may exist in the
               future for supervising that access. . . . [We]
               “assume the Probation Office will reasonably
               exercise its discretion by permitting [the
               defendant] to use the Internet when, and to
               the extent, the prohibition no longer serves the
               purposes of his supervised release.”

  665 F.3d 114, 133-34 (5th Cir. 2011) (quoting United States v. Love,

  593 F.3d 1, 12 (D.C. Cir. 2010)); see also United States v. Morais,

  670 F.3d 889, 897 (8th Cir. 2012) (“Given the importance of the

  Internet as a resource, we expect that the probation office will not

  arbitrarily refuse such approval when it is reasonably requested

  and when appropriate safeguards are available.”).

¶ 20    Furthermore, for many of the reasons we have already

  discussed, we conclude that less restrictive means would not be

  reasonable. This is a sentence to SOISP, the conditions already

  allow internet and social media use required by Landis’s

  employment, and the conditions allow him to seek modification of

  the conditions through his probation officer or the district court.


                                      11
  Further, Landis will obviously retain other means for

  communication, including communication in person and over the

  telephone.

               III.   Landis’s Federal Constitutional Claim

¶ 21   Landis also contends that the two probation conditions at

  issue infringe on his right to free speech under the United States

  Constitution. See U.S. Const. amends. I, XIV.

¶ 22   We review the constitutionality of a probation condition de

  novo. See Cooley, ¶ 26.

       A.   Constitutionality of Internet Restrictions: Packingham

¶ 23   At sentencing, and continuing in this appeal, Landis bases his

  claim that his probationary conditions are unconstitutional on the

  United States Supreme Court’s decision in Packingham v. North

  Carolina, 582 U.S. ___, 137 S. Ct. 1730 (2017). Packingham

  involved a North Carolina statute making it a felony for a registered

  sex offender to access commercial social networking websites like

  Facebook and Twitter. See id. at ___, 137 S. Ct. at 1733-34. The

  Supreme Court held that the statute was unconstitutional. See id.

  at ___, 137 S. Ct. at 1735-38.




                                    12
¶ 24   However, the Supreme Court specifically pointed out that “[o]f

  importance” to the Court was “the troubling fact that the [North

  Carolina] law imposes severe restrictions on persons who already

  have served their sentence and are no longer subject to the

  supervision of the criminal justice system.” Id. at ___, 137 S. Ct. at

  1737 (emphasis added). The Court repeated the same point soon

  after, concluding that “[i]t is unsettling to suggest that only a

  limited set of websites can be used even by persons who have

  completed their sentences.” Id. (emphasis added); see also United

  States v. Halverson, 897 F.3d 645, 658 (5th Cir. 2018) (concluding

  that “the driving concern” of the Court in Packingham was that the

  North Carolina statute applied to people who were no longer serving

  their sentences).

¶ 25   We conclude that Packingham is distinguishable on that basis.

  Unlike the defendant in Packingham, Landis is quite obviously still

  serving his probationary sentence for a sex-related offense. See

  Manaois, ¶ 46 (pointing out that a sentence to SOISP applies to an

  offender who commits a sex offense or a sex-related offense) (citing

  § 18-1.3-1007(1)(a)). As the United States Supreme Court held in

  United States v. Knights, “[i]nherent in the very nature of probation


                                     13
  is that probationers ‘do not enjoy “the absolute liberty to which

  every citizen is entitled.”’” 534 U.S. 112, 119 (2001) (quoting Griffin

  v. Wisconsin, 483 U.S. 868, 874 (1987)). “Just as other

  punishments for criminal convictions curtail an offender’s

  freedoms, a court granting probation may impose reasonable

  conditions that deprive the offender of some freedoms enjoyed by

  law-abiding citizens.” Id.; see also Gall v. United States, 552 U.S.

  38, 48 (2007) (“Offenders on probation are . . . subject to several

  standard conditions that substantially restrict their liberty.”)

  (emphasis added).

¶ 26   We agree with other courts that have distinguished

  Packingham on that same basis for other types of sex-related

  offenses. See United States v. Carson, 924 F.3d 467, 472-73 (8th

  Cir. 2019); Halverson, 897 F.3d at 657-58; United States v. Rock,

  863 F.3d 827, 831 (D.C. Cir. 2017); State v. King, 950 N.W.2d 891,

  900-02 (Wis. Ct. App. 2020); Alford v. State, 279 So. 3d 752, 754-56

  (Fla. Dist. Ct. App. 2019). But see United States v. Eaglin, 913 F.3d

  88, 95-99 (2d Cir. 2019); United States v. Holena, 906 F.3d 288,

  294-95 (3d Cir. 2018).




                                     14
¶ 27   And given that Landis is serving a sentence to SOISP, we are

  unpersuaded by his argument that the probation conditions at

  issue amount to an unconstitutional prior restraint. This is not a

  case of a free citizen being enjoined from engaging in

  constitutionally protected speech. See In re Jawan S., 121 N.E.3d

  1002, 1016-17 (Ill. App. Ct. 2018) (explaining why the principle of

  an unconstitutional prior restraint does not apply to conditions of

  probation).

¶ 28   In United States v. Ritter, the Sixth Circuit concluded that

  “[s]upervisory conditions that implicate fundamental rights such as

  freedom of speech and freedom of association are subject to careful

  review, but if primarily designed to meet the ends of rehabilitation

  and protection of the public, they are generally upheld.” 118 F.3d

  502, 504 (6th Cir. 1997). Here, we have already concluded that the

  two probation conditions at issue meet the goals of Landis’s

  rehabilitation and the purposes of SOISP.

                B.   Constitutionality of Internet Restrictions:
                            Probationary Sex Offenders

¶ 29   We have concluded that the rule in Packingham that a state

  statute imposing a lifetime restriction of internet access to all



                                      15
  registered sex offenders is unconstitutional is inapplicable to an

  analysis of the constitutionality of internet restrictions of sex

  offenders on probation or supervised release. Landis argues that,

  nevertheless, even under the more general intermediate scrutiny

  test for determining the federal constitutionality of the probation

  conditions at issue, the restrictions violate the First Amendment.

  We do not agree.

¶ 30   For a content-neutral law to survive intermediate scrutiny, the

  law must be “narrowly tailored to serve a significant governmental

  interest.” Packingham, 582 U.S. at ___, 137 S. Ct. at 1736 (quoting

  McCullen v. Coakley, 573 U.S. 464, 486 (2014)). “[T]he essence of

  narrow tailoring” is that a restriction “focuses on the source of the

  evils the [government] seeks to eliminate . . . without at the same

  time banning or significantly restricting a substantial quantity of

  speech that does not create the same evils.” Ward v. Rock Against

  Racism, 491 U.S. 781, 799 n.7 (1989). Here, the probation

  conditions focus on the source of evil the government aimed to

  eliminate — convicted offenders of sex assaults against children,

  who are still serving their sentences but nevertheless contact

  minors or view sexually stimulating materials. Further, the


                                     16
  probation conditions promote the substantial government interest

  of protecting minors from a convicted sex offender who is still

  serving his sentence and is still in the midst of rehabilitation. See

  id. at 799 (concluding that the requirement of narrow tailoring is

  satisfied if the restriction “promotes a substantial government

  interest that would be achieved less effectively absent the

  regulation.” (quoting United States v. Albertini, 472 U.S. 675, 689

  (1985))).

¶ 31   We are unpersuaded by Landis’s argument that the district

  court should have employed less restrictive means to regulate his

  internet use. As the Fifth Circuit explained in Miller,

              we reject the argument that a district court
              may only resort to restrictions on Internet
              access like those imposed in the present case
              after investigating the efficacy of other options
              such as monitoring computer usage and
              Internet sites visited, unannounced
              inspections, and filtering devices. Internet
              access is widely available at locations other
              than one’s home or place of employment.
              Internet access is similarly widely available
              from many types of devices that
              defendants . . . might obtain or use without
              detection. In addition, there are a variety of
              devices that are likely to be possessed by
              friends, family, and acquaintances that might
              be available to defendants . . . for Internet
              access without detection.


                                     17
  665 F.3d at 133.

¶ 32   Additionally, the probation conditions at issue still leave ample

  channels of communication for Landis to engage in everyday life.

  For example, Landis may still communicate in person,

  communicate over the telephone, receive news from television and

  newspapers, and write to his government representatives. See Hill

  v. Thomas, 973 P.2d 1246, 1257 (Colo. 1999) (absent a showing

  that channels of communication are inadequate for petitioners to

  express themselves, the law will be deemed to have left open ample

  alternatives and should be upheld as constitutional), aff’d sub

  nom. Hill v. Colorado, 530 U.S. 703 (2000).

¶ 33   We conclude that although the probation conditions at issue

  are not the least restrictive means available, they are still

  sufficiently narrowly tailored to serve the significant government

  interest of protecting minors from a convicted sex offender who is

  still serving his sentence and is still in the midst of rehabilitation.

                IV.   Landis’s State Constitutional Claim

¶ 34   Finally, Landis contends that the two probation conditions at

  issue infringe on his right to free speech under the Colorado



                                     18
  Constitution. See Colo. Const. art. II, § 10. In doing so, he

  emphasizes that the Colorado Constitution provides greater

  protection of free speech than the United States Constitution. See,

  e.g., Bock v. Westminster Mall Co., 819 P.2d 55, 59 (Colo. 1991)

  (“For more than a century, this Court has held that Article II,

  Section 10 [of the Colorado Constitution] provides greater protection

  of free speech than does the First Amendment [to the United States

  Constitution].”).

¶ 35   However, Landis makes only a very general argument on

  appeal that “[b]ecause [the probation conditions at issue] fail the

  intermediate scrutiny test under the First Amendment, they

  necessarily fail the more stringent test under article II, section 10,

  of the Colorado Constitution.” In the district court, too, he made no

  specific argument regarding his state constitutional claim beyond

  his general assertion that the Colorado Constitution provides

  “broader protection” of speech than the First Amendment.

¶ 36   As divisions of this court have determined, “where neither

  party argues that a conceptual framework different from First

  Amendment analysis governs the analysis of a free speech issue

  under the Colorado Constitution, and federal jurisprudence has


                                     19
  established a framework for considering the issue, our analysis may

  proceed solely under the First Amendment.” In re Marriage of

  Newell, 192 P.3d 529, 535 (Colo. App. 2008); see also Holliday v.

  Reg’l Transp. Dist., 43 P.3d 676, 681 (Colo. App. 2001) (same).

  Here, we have held that the probation conditions at issue are not

  unconstitutional under the conceptional framework for analyzing a

  First Amendment claim. Accordingly, because Landis has advanced

  no specific suggestion on how a claim under article II, section 10 of

  the Colorado Constitution should be analyzed differently, we

  conclude that his claim under the Colorado Constitution also fails.

  See also Curious Theatre Co. v. Colo. Dep’t of Pub. Health & Env’t,

  220 P.3d 544, 551 (Colo. 2009) (“[W]e have at times characterized

  the state constitution as providing greater protection for individual

  freedom of expression than the Federal Constitution. We have,

  however, rarely, if ever, construed article II, section 10 to

  circumscribe more narrowly than the First Amendment the

  regulatory powers of government.”) (citations omitted).

                             V.    Conclusion

¶ 37   The sentence is affirmed.

       JUDGE FURMAN and JUDGE PAWAR concur.


                                     20